Case 1:19-mc-00209-CFC Document 24 Filed 12/02/19 Page 1 of 7 PageID #: 1669




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

                                                  REDACTED - PUBLIC VERSION
    In re:                                        (Filed December 2, 2019)

    Application of Storag Etzel GmbH for an       Misc. C.A.NO. l:19-mc-.209-CFC
    Order, Pursuant to 28 U.S.C. § 1782, to
    Obtain Discovery for Use in a Foreign
    Proceeding




        DECLARATION OF ANDREW ZEVE IN SUPPORT OF BAKER
        HUGHES’S MEMORANDUM IN OPPOSITION TO STORAG’S
     APPLICATION OR. ALTERNATIVELY, TO STAY THE PROCEEDINGS



                                              YOUNG, CONAWAY STARGATT &
     OF COUNSEL:                              TAYLOR, LLP

     Stephen B. Crain                         Anne Shea Gaza (No. 4093)
     Andrew W. Zeve                           Robert M. Vrana (No. 5666)
     BRACEWELL LLP                            Samantha G. Wilson (No. 5816)
     711 Louisiana Street, Suite 2300         Rodney Square
     Houston, TX 77002                        1000 North King Street
     (713)221-1305                            Wilmington, DE 19801
     stephen.crain@bracewell.com              (302) 571-6600
     andrew.zeve@bracewell.com                agaza@ycst.com
                                              rvrana@ycst.com
                                              swilson@ycst.com

                                              Attorneys for Respondent
                                              Baker Hughes, a GE Company, LLC




     Dated: November 22, 2019



1
Case 1:19-mc-00209-CFC Document 24 Filed 12/02/19 Page 2 of 7 PageID #: 1670




    Pursuant to 28 U.S.C. § 1746,1, Andrew Zeve, declare as follows:

           1.    I am a partner at the law firm of Bracewell LLP (“Bracewell”), counsel

    to Baker Hughes, a GE company, LLC (“BHGE”) in the above-captioned matter and

    in another civil action currently pending before the United States District Court for

    the   Southern    District    of   Texas           filed   against   BHGE   by   Triuva

    Kapitalverwaltungsgesellschaft mbH (“Triuva”) on September 21, 2015.              That

    matter is styled TRIUVA Kapitalverwaltungsgesellschaft mbH v. Baker Hughes, a

    GE Company, LLC, No. 4:15-cv-02744 (S.D. Tex. Sept. 21, 2015) (“Texas

    Litigation”).^

          2.     I have personal knowledge of all facts stated in this declaration, and if

    called to testify, I could and would testify competently thereto.

          3.     Triuva asserted products liability claims against BHGE in the Texas

    Litigation. Because of the similarities between the proceedings, BHGE moved for

    and obtained a stay of the case pending the outcome of



                                                               Order Staying Case, TRIUVA



    * BHGE must disclose information in this action relating to
                                        in order to fully and fairly respond to Storag’s
    Application. Such information may be subject to confidentiality provisions related
    to the           . Accordingly, BHGE has also filed a Motion for Leave to File
    Under Seal and will file its papers under seal in accordance with such motion and
    D. Del. LR 26.2 in order to protect any such information.

                                               1
                                               -   -




2
Case 1:19-mc-00209-CFC Document 24 Filed 12/02/19 Page 3 of 7 PageID #: 1671




    Kapitalverwaltungsgesellschqft mbH, No. 4:15-cv-02744 (S.D. Tex. Sept. 21,

    2015), at ^ 1, a copy of which is attached as Exhibit A (cited portion highlighted).

          4.     According to an Amended Complaint filed in the Texas Litigation, IVG

    Immobilien GmbH, Storag’s ultimate parent company, was assigned the rights to

    Triuva’s claims in the Texas Litigation by written agreement on March 6, 2018.

    Amended Complaint, TRIUVA Kapitalverwaltungsgesellschaft mbH, No. 4:15-cv-

    02744 (S.D. Tex. Sept. 21, 2015), at ^jf 10, a copy of which is attached as Exhibit B

    (cited portion highlighted).

          5.                                                     , BHGE moved for summary

    judgment on res judicata and other grounds; that motion is pending. See Plaintiffs

    Opposition    to   Defendants’    Motion           for   Summary      Judgment,   TRIUVA

    Kapitalverwaltungsgesellschaft mbH, No. 4:15-cv-02744 (S.D. Tex. Sept. 21,

    2015), at 13-18, a copy of which is attached as Exhibit C (cited portion highlighted).

          6.     In opposing BHGE’s motion to stay, Triuva’s pleadings stated that

    discovery should be allowed because it would not impact



                    and because “there will likely be no discovery at all concerning the

    design and marketing defects”                            .    See Plaintiffs Opposition to

    Defendants’ Motion to Stay, TRIUVA Kapitalverwaltungsgesellschaft mbH, No.




                                             - 2   -




3
Case 1:19-mc-00209-CFC Document 24 Filed 12/02/19 Page 4 of 7 PageID #: 1672




    4:15-cv-02744 (S.D. Tex. Sept 21, 2015), at 16, a copy of which is attached as

    Exhibit D (cited portion highlighted).

          7.        At a hearing, Triuva’s counsel told the court “there is not going to be

    discovery in                                                               .” See Dec.

    14, 2015 Hr. Tr. at 4:7-11, a copy of which is attached as Exhibit E (cited portion

    highlighted).

          8.        At a later hearing, Triuva’s counsel told the court that “the discovery

    that’s taken place

                    See March 14, 2017 Hr. Tr. at 16:6-12, a copy of which is attached as

    Exhibit F (cited portion highlighted).

          9.



                                               attended multiple hearings in which Triuva

    argued for obtaining BHGE documents.

          10.       The court did not allow discovery, and I am not aware of any Section

    1782 application brought against BHGE in connection with                           .

           11.      Attached hereto as Exhibit G is a true and correct copy of chapter one

    from Redfern and Hunter on International Arbitration. See Nigel Blackaby et al.,

    Redfern AND Hunter ON International Arbitration 13 (Oxford Univ. Press 6th

    ed. 2015).



                                               -3  -




4
Case 1:19-mc-00209-CFC Document 24 Filed 12/02/19 Page 5 of 7 PageID #: 1673




          12.   Attached hereto as Exhibit H is a true and correct copy of a chapter

    from the World Arbitration Reporter




          13.    Attached hereto as Exhibit I is a true and correct copy of the IB A

    Arbitration Committee’s Arbitration Guide for Germany. See Richard Kreindler

    ET AL., Arbitration Guide, IBA Arbitration Committee (Germany) 13 (2019).

          14.    Attached hereto as Exhibit J is a true and correct copy of the

    International Bar Association’s (“IBA”) Rules on the Taking of Evidence in

    International Commercial Arbitration. See IBA Rules, Art. 3(9).



          I declare under penalty of perjury under the laws of the United States of

    America that the foregoing is true and correct to the best of my knowledge,

    information, and belief.




                                                       Houston, TX 77002
                                                       (713)221-1116
                                                       andrew.zeve@bracewell.com




                                           -4   -




5
Case 1:19-mc-00209-CFC Document 24 Filed 12/02/19 Page 6 of 7 PageID #: 1674



                                 CERTIFICATE OF SERVICE


         I, Robert M. Vrana, hereby certify that on December 2, 2019, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                               Rebecca L. Butcher, Esquire
                               Matthew R. Pierce, Esquire
                               Landis Rath & Cobb LLP
                               919 North Market Street, Suite 1800
                               Wilmington, DE 19801
                               butcher@lrclaw.com
                               pierce@lrclaw.com

                               Attorneys for Applicant
                               Storag Etzel GmbH

         I further certify that on December 2, 2019, I caused the foregoing document to be served

via electronic mail upon the above-listed counsel and on the following:

                               Timothy P. Harkness, Esquire
                               Olivia P. Greene, Esquire
                               Freshfields Bruckhaus Deringer US LLP
                               601 Lexington Avenue, 31st Floor
                               New York, NY 10022
                               timothy.harkness@freshfields.com
                               olivia.greene@freshfields.com

                               Attorneys for Applicant
                               Storag Etzel GmbH




25586854.1
Case 1:19-mc-00209-CFC Document 24 Filed 12/02/19 Page 7 of 7 PageID #: 1675



Dated: December 2, 2019                  YOUNG CONAWAY STARGATT &
                                         TAYLOR, LLP

                                         /s/ Robert M. Vrana
                                         Anne Shea Gaza (No. 4093)
                                         Robert M. Vrana (No. 5666)
                                         Samantha G. Wilson (No. 5816)
                                         Rodney Square
                                         1000 N. King Street
                                         Wilmington, Delaware 19801
                                         agaza@ycst.com
                                         rvrana@ycst.com
                                         swilson@ycst.com

                                         Attorneys for Respondent Baker Hughes, a
                                         GE Company, LLC




                                     2
25586854.1
